
	
		III
		111th CONGRESS
		1st Session
		S. RES. 74
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  importance of strengthening bilateral relations in general, and investment
		  relations specifically, between the United States and Brazil. 
	
	
		Whereas the United States and Brazil enjoy a longstanding
			 economic partnership sustained by robust trade, investment, and energy
			 cooperation;
		Whereas investment in and by Brazil promotes economic
			 growth, generates greater wealth and employment, strengthens the manufacturing
			 and services sectors, and enhances research, technology, and
			 productivity;
		Whereas the United States is the largest direct investor
			 abroad, with total world-wide investments of $2,800,000,000,000 in 2007;
		Whereas the United States has historically been the
			 largest direct investor in Brazil, investing a total of $41,600,000,000 in
			 2007;
		Whereas the sound economic policy of the Government of
			 Brazil was given an investment-grade rating by 2 of the 3 major investment
			 rating agencies in 2008;
		Whereas the United States is the largest recipient of
			 direct investment in the world, with total foreign direct investments of
			 $2,100,000,000,000 in 2007;
		Whereas the United States receives direct investment from
			 Brazil, including a total of $1,400,000,000 in 2007;
		Whereas Brazil is the only country with a gross national
			 product of more than $1,000,000,000,000 with which the United States does not
			 have a bilateral tax treaty;
		Whereas Brazil is the 4th largest investor in United
			 States Treasury securities, which are important to the health of the United
			 States economy;
		Whereas Brazil ranked 3rd among other countries in the
			 number of corporations listed on the New York Stock Exchange in 2008, with 31
			 corporations listed;
		Whereas a bilateral tax treaty between the United States
			 and Brazil would enhance the partnerships between investors in the United
			 States and Brazil and benefit small- and medium-sized enterprises in both the
			 United States and Brazil;
		Whereas a bilateral tax treaty between Brazil and the
			 United States would promote a greater flow of investment between Brazil and the
			 United States by creating the certainty that comes with a commitment to reduce
			 taxation and eliminate double taxation;
		Whereas the Brazil-U.S. Business Council and the
			 U.S.-Brazil CEO Forum have worked to advance a bilateral tax treaty between the
			 United States and Brazil;
		Whereas the Senate intends to closely monitor the progress
			 on treaty negotiations and hold a periodic dialogue with officers of the
			 Department of the Treasury; and
		Whereas the United States and Brazil will greatly benefit
			 from deeper political and economic ties: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 Government and the Government of Brazil should continue to develop their
			 partnership; and
			(2)the Secretary of
			 the Treasury should pursue negotiations with officials of the Government of
			 Brazil for a bilateral tax treaty that—
				(A)is consistent
			 with the existing tax treaty practices of the United States Government;
			 and
				(B)reflects modern,
			 internationally recognized tax policy principles.
				
